UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6661


CALVIN LYNDALE GADDY,

                Plaintiff - Appellant,

          v.

THE SOUTH CAROLINA DISTRICT COURTS, For recusal/bias, For
Bivens Action/Prejudices,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:13-cv-02387-JFA)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lyndale Gaddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin     Lyndale    Gaddy       appeals   the   district     court’s

orders adopting the magistrate judge’s report and recommendation

and dismissing his civil complaint, and denying reconsideration.

We   have   reviewed      the   record    and    find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Gaddy    v.    S.C.   Dist.       Courts,   No.   8:13-cv-02387-JFA

(D.S.C. Mar. 18, 2014; Apr. 28, 2014).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          2